FILED
                                                                                                                    14-0507
                                                                                                                    12/21/2015 11:12:50 AM
                                                                                                                    tex-8319763
                                                                                                                    SUPREME COURT OF TEXAS
                                                                                                                    BLAKE A. HAWTHORNE, CLERK

                                         IN THE SUPREME COURT OF TEXAS

                                                     Oral Argument Submission Form



    &DXVH 1R 14-0507






      6W\OH INEOS USA, LLC f/k/a Innovene USA, LLC, et al.




     v.       Johannes "Joe" Elmgren, et al.
     1RWLFHRIVHWWLQJIRURUDOVXEPLVVLRQE\ WKH6XSUHPH&RXUWRI7H[DVDVQXPEHUHGDQGVW\OHG
     DERYHLVKHUHZLWKDFNQRZOHGJHGDQGRIWKHVXEPLVVLRQGDWHIRURUDODUJXPHQWRQ


                              'DWH2I2UDO
                              $UJXPHQW              01/12/2016

                                                               9:00a.m.




          Oral argument on behalf of:        ✔ 3HWLWLRQHU               5HODWRU                                2WKHU

                                                 5HVSRQGHQW                5HDO3DUW\,Q,QWHUHVW


    2UDO$UJXPHQW :LOO %H3UHVHQWHG %\

 David M. Gunn
    (Please print your name above as you wish it to appear on the Court's Submission Schedule)

    Firm Name         Beck Redden LLP


    Full Address      1221 McKinney, Suite 4500, Houston, TX 77010


    Telephone No. (713) 951-3700
                  ______________________________________________



    Counsel For       Petitioners, INEOS USA, LLC, f/k/a Innovene USA, LLC, et al.

    3/($6(127($OODWWRUQH\VPXVWILOHWKLV VXEPLVVLRQIRUP WKURXJKWKHH)LOH7H[DVJRYHOHFWURQLFILOLQJ V\VWHP
    3HWLWLRQHU5HODWRU$SSHOODQWLVDVVHVVHGDQDGGLWLRQDO IHH IRU WKH RUDO VXEPLVVLRQRI WKH SHWLWLRQ7KLVIHH LVGXH
    DQG SD\DEOHSULRU WR WKH VXEPLVVLRQ RI WKLV FDXVHLQ RUDODUJXPHQWEHIRUH WKH &RXUW